DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Please see rejection grounds below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant claim terminology “to match a thickness of the Nernst diffusion layer to the electrochemical solution” in claim 1 is not supported in the instant specification or claims.  Applicant states in the remarks submitted 
Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unknown what the scope of the instant claim terminology “to match a thickness of the Nernst diffusion layer to the electrochemical solution” is in claim 1.  Does this limitation mean that the diffusion layer thickness is matched to the hydrodynamic conditions of the electrochemical solution or does it mean that the thickness is matched based upon the concentration of ions found in the electrochemical solution?  Since this wording in not customary in the electrochemical arts, one of ordinary skill in the art would not know the metes and bounds of the instant claim limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US 5872443 A) as evidenced by Diffusion Layer (https://www.substech.com/dokuwiki/doku.php?id=diffusion_layer; 2013) and by Polarization (https://www.substech.com/dokuwiki/doku.php?id=polarization#concentration_polarization; 2012).
In regards to claim(s) 1, Williamson discloses a system for controlling an electrochemical process (Fig. 6; abstract) comprising a power source (5; Fig. 6), a power amplifier (col. 18, lines 52-55; at least an example of an operational amplifier circuit) coupled to the power source and configured to provide an emf signal (col. 18, lines 42-51), an electrochemical solution (col. 14, lines 55-65), a plurality of electrodes (col. 15, lines 9-22) within the solution and for applying emf so that ions flow and a Nernst diffusion layer forms along a boundary (col. 4, line 65 to col. 6, line 11).  Williamson discloses a control element (at least control circuit 3; Fig. 6; col. 18, lines 42-57) configured to control the power amplifier (as stated above) C), amplitude (A) and duty cycle (claim 17 – with a duty cycle, the waveform is necessarily repetitively applied).  Williamson is silent about the control element being configured “to match a thickness of the Nernst diffusion layer to the electrochemical solution.”  However, Williamson clearly states the control element applies the damped sinusoidal wave superimposed on a DC potential.  Williamson discloses that pulsed DC improves electroplating (col. 7, lines 56-60) and effectively reduces concentration polarization (col. 7, lines 54-60), of which a damped sinusoidal wave superimposed on a DC potential with a predetermined frequency (C), amplitude (A) and duty cycle qualifies.  Thus, Williamson discloses the control element is configured to effectively reduce concentration polarization.  Polarization evidences that concentration polarization is a result of the formation of a Nernst diffusion layer (p. 2) and reduced concentration polarization reduces the Nernst diffusion layer thickness (p. 3).  Diffusion Layer evidences that the Nernst diffusion layer causes concentration polarization (p. 1).  Williamson’s control element configured to effectively reduce concentration polarization would effectively match a desired thickness (a reduced thickness) of the Nernst diffusion layer to the given electrochemical solution’s bulk concentration or level of agitation (col. 4, line 65 to col. 5, line 8).
In regards to claim(s) 6, Williamson discloses that at least one of amplitude, duty cycle and frequency can be adjusted to match the changing conditions of the system (col. 15, lines 23-31).
In regards to claim(s) 7, Williamson disclose electrolytic processes (col. 15, lines 56-62).
In regards to claim(s) 8, Williamson disclose galvanic processes (col. 15, lines 56-62).
In regards to claim(s) 9, Williamson disclose biological processes (col. 17, lines 19-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Van Den Bossche (US 20140197035 A1).
In regards to claim(s) 10, Williamson does not explicitly disclose a second power amplifier configured to provide a second emf signal on a plurality of second electrodes in a direction that is perpendicular to the first direction, wherein a voltage potential applied to causes second ions to flow in a second Nernst diffusion layer along a boundary, and a second control element configured to control the second power amplifier at a predetermined frequency, amplitude and duty cycle.
Van Den Bossche pertains to electrochemical processing (abstract) and is therefore in the same field of endeavor as Williamson.  Van Den Bossche discloses a set of electrodes that is perpendicular to another set of electrodes (para 21), wherein each set of electrodes has its own separate current source (para 39).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Williamson with Van Den Bossche’s perpendicular sets of electrodes and separate current source because Van Den Bossche teaches such allows for the control means to apply predetermined current profiles in time so as to realize a predetermined desired current density distribution across the object (Van Den Bossche, para 39) and because manner of complex surfaces can be reached (Van Den Bossche, para 21-24).  While Van Den Bossche’s current source and control means are not described as a power amplifier and the control means has a predetermined frequency, amplitude and duty cycle, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify this second set of electrodes, control means and current source to have the same set up as in Williamson’s power amplifier and control element (Fig. 6; col. 18, lines 42-57) since Williamson teaches such allows for the essential elements needed to implement the method (col. 18, lines 42-43).  It is noted that the instant claim language does not require that the second set of ions be different that the first ions.  Regardless, applying Williamson’s power amplifier and control element with the predetermined frequency, amplitude and duty cycle would result in a second Nernst diffusion layer on the second set of electrodes, of which the ions would move through.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794